DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US PGP 2018/0052402) in view of Otake et al. (US PGP 2007/0238043).
Iwasaki teaches a toner that is largely similar to the toner produced by the Applicant in the inventive examples of the instant specification.  Namely, Iwasaki teaches production of Toner 1 wherein two separate amorphous polyester resins, a polymer 1, a Fischer-Tropsch wax, CI Pigment Blue 15:3 and salicylic acid aluminum compound are mixed and melt-kneaded to produce a toner particle (see [0276-280]).  This is largely the same composition taught by the Applicant in Toner No. 1 (see [0103-4] if the instant specification).  Additionally, the amorphous polyester resins taught by Iwasaki (see [259-70] of Iwasaki) and the Applicant (see [0101-2] of the instant specification) are largely the same.  The wax dispersant taught by Iwasaki is taught to comprise polypropylene, cyclohexyl methacrylate, butyl acrylate and styrene ([256-258] and Table 1) and to be formed by the same procedure taught by the Applicant (see [0097-100] and Table 1 of the instant specification).  The wax dispersant of Iwasaki does notably differ from that of the Applicant in that the use of a sulfonic acid containing monomer is not taught by Iwasaki.  In embodiments the content of the polyolefin in the wax dispersant is taught to be 10 parts may mass ([0257] of Iwasaki).  As mentioned above, Iwasaki does not teach the use of a sulfonic acid monomer in the wax dispersant.
Otake teaches a toner and further teaches that the use of 2-acrylamide-2-methylpropanesulfonic acid is known in the toner arts for improving the chagrining properties of the toner as well as the fogging and image density properties of the toner ([0125-135]).  Said sulfonic acid monomer reads on the Applicant’s formula recited in pending claim 4.  Otake teaches utilizing the above sulfonic acid monomer in similar polymers to that taught by Iwasaki, namely styrene-acrylic polymers ([0135-138]).  The amount of the above sulfonic acid monomer is taught to be from 1.0 to 10.0 parts by mass of the polymer, which is within the range taught by the Applicant to account for the (As/Bs)/(Al/Bl) values recited in pending claims 1 and 2 (see Table 1 of the instant specification).  Based on all of the advantageous improvements taught by Otake to be obtainable through inclusion of 2-acrylamide-2-methylpropanesulfonic acid in a vinyl polymer it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized 2-acrylamide-2-methylpropanesulfonic acid in the vinyl based wax dispersant taught by Iwasaki in the amounts taught by Otake.  As Iwasaki teaches largely the same procedure and same toner components taught by the Applicant, this combination would have resulted in a toner that inherently possessed the same properties recited by the Applicant in pending claims 1 and 3.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US PGP 2018/0052402) in view of Otake et al. (US PGP 2007/0238043) as applied to claims 1 and 3-6 above, and further in view of Yamashita et al. (US PGP 2020/0057398).
The complete discussions of Iwasaki and Otake above are included herein.  However, Iwasaki is silent regarding a suitable span value for the toner particles.
Yamashita teaches a toner comprising a span value (D90-D10)/D5) of from 0.7 or more and 2.0 or less ([0037]).  The median diameter of said toner is further taught to be from 3.0 to 6.0 micrometers ([0037]).  Yamashita teaches that optimize the particle size and particle size distribution of a toner within these ranges transferability and dot reproducibility are improved and fogging is suppressed ([0038-39]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized 2-acrylamide-2-methylpropanesulfonic acid in the vinyl based wax dispersant taught by Iwasaki in the amounts taught by Otake and to have provided the toner of Iwasaki with a span value and median toner diameter within the ranges taught by Yamashita.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/15/2022